                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF UTAH


 MICHAEL ROY PARKINSON,
                                                      ORDER ADOPTING REPORT AND
                        Plaintiff,                      RECOMMENDATION AND
 v.                                                        DISMISSING CASE

 STEVEN SANDERSON et al.,                                Case No. 2:15-cv-00796-JNP-EJF

                        Defendants.                         District Judge Jill N. Parrish




       Plaintiff Michael Roy Parkinson brought this action alleging several counts of

constitutional violations under § 1983 arising out of a traffic stop and subsequent search of his

apartment. He seeks damages from three Murray County police officers. The court referred this

matter to Magistrate Judge Evelyn J. Furse pursuant to 28 U.S.C. § 636(b)(1)(B). [Docket 23]. On

September 28, 2018, this court granted in part and denied in part Defendants’ Motion to Dismiss

for Failure to State a Claim. [Docket 66]. The only of Mr. Parkinson’s claims to survive the Motion

to Dismiss was a Fourth Amendment claim arising out of the traffic stop.

       Defendants filed a Motion for Summary Judgment on Mr. Parkinson’s remaining claim.

Defendants argued that an element of the claim, whether the police officers lacked reasonable

suspicion to stop Mr. Parkinson, was decided in Mr. Parkinson’s state criminal proceeding, where

the state court concluded in two separate suppression hearings that the officers had probable cause.

On July 31, 2019, Magistrate Judge Furse entered a Report and Recommendation, recommending

that the claim be dismissed. [Docket 85]. Mr. Parkinson filed a timely objection to the Report and
Recommendation. [Docket 89]. Thus, the court “must determine de novo” whether his objection

has merit. FED R. CIV. P. 72(b)(3).

                                           DISCUSSION

I.      Scope of Mr. Parkinson’s Objection

        Mr. Parkinson objects to two portions of the Report and Recommendation. First, he

contends that, to the extent that the Magistrate Judge did not conclude that essentiality is a

requirement of issue preclusion, Utah law was improperly applied. Second, he argues that the issue

must have been essential to the resolution of the prior suit, rather than just to a final judgment.

Because the probable cause issue was not essential to his earlier criminal conviction, Mr. Parkinson

asserts that the Magistrate Judge improperly concluded that he is precluded from litigating the

issue in this civil case.

        Mr. Parkinson has conceded that he was a party to the earlier case in which the issue was

first litigated, and he does not dispute that the issues are identical. He also does not dispute that

the state court judge’s decisions on his motions to suppress were final judgments or that the

precluded issue was essential to those final judgments. The only questions that this court reviews

de novo, therefore, are (1) whether the Report and Recommendation improperly failed to recognize

essentiality as a requirement of issue preclusion and (2) whether an issue must have been essential

to the resolution of an earlier suit as a whole in order to be precluded.

II.     Requirements for Issue Preclusion Under Utah Law

        As the Magistrate Judge noted, and contrary to Mr. Parkinson’s argument, there are only

four express elements of issue preclusion under Utah law:

        (i) the party against whom issue preclusion is asserted must have been a party to or
        in privity with a party to the prior adjudication; (ii) the issue decided in the prior
        adjudication must be identical to the one presented in the instant action; (iii) the
        issue in the first action must have been completely, fully, and fairly litigated; and
        (iv) the first suit must have resulted in a final judgment on the merits.
                                                  2
Oman v. Davis Sch. Dist., 194 P.3d 956, 965 (Utah 2008) (quoting Collins v. Sandy City Bd. of

Adjustment, 52 P.3d 1267, 1270 (Utah 2002)).

        As is clear from this list, essentiality is not an express requirement of issue preclusion in

Utah. Regardless, the Report and Recommendation addressed essentiality, recognizing that it is a

general principle that Utah courts use to guide their analysis of the four aforementioned elements.

Thus, Mr. Parkinson’s first objection, that the Report and Recommendation did not sufficiently

consider the essentiality of the issue, is without merit.

III.    Requirements of the Essentiality Principle in Utah

        The court next considers whether there is any merit to Mr. Parkinson’s argument that the

essentiality principle requires that the issue have been essential to the resolution of the earlier suit,

rather than only to a final judgment. Because issue preclusion is not “an inflexible, universally

applicable principle,” courts need not apply it when doing so would not serve the policy

justifications underlying the doctrine. Buckner v. Kennard, 99 P.3d 842, 846 (Utah 2004) (citations

omitted). Thus, even if courts in Utah are bound to consider the essentiality principle, they need

only apply it to the extent that doing so furthers those underlying policy justifications.

        A.      Varying Applications of the Essentiality Principle

        Because the essentiality principle is a tool used by courts to ensure that the underlying

purposes of the issue preclusion doctrine are met, its application varies based on the context of the

case. In some cases, for example, Utah courts apply the essentiality principle to ensure that the

second element of issue preclusion, issue identity, is met. When addressing whether the issues are

identical, the caselaw indicates that the issue in the first suit must have been “essential to [the]

resolution of that suit.” Robertson v. Campbell, 674 P.2d 1226, 1230–31 (Utah 1983). This strict

language is, however, confined to the analysis of that particular element. See id.; Fowler v. Teynor,


                                                   3
323 P.3d 594, 597–98 (Utah Ct. App. 2014); Cook v. Aagard, 547 F.App’x 857, 859–60 (10th Cir.

2013) (unpublished opinion). In this case, because Mr. Parkinson had already conceded that the

issues are identical, the Report and Recommendation did not analyze this element. The application

of the essentiality principle in this context is therefore irrelevant. Thus, the court need not further

engage with it. See Cook, 547 F.App’x. at 859–60 (concluding that because the plaintiff had

conceded that the issues were identical, the court did not need to engage in the essentiality inquiry).

       In other cases, courts in Utah have addressed essentiality in the context of whether the issue

was fully and fairly litigated. This application of the principle is more relevant to Mr. Parkinson’s

case, as whether the issue had been fully and fairly litigated was central to the Report and

Recommendation’s analysis. Courts addressing the principle of essentiality in this context use less

stringent language. For example, the Utah Supreme Court has approvingly referred to the

Restatement (Second) of Judgments, which defines issue preclusion as appropriate when “an issue

of fact or law is actually litigated and determined by a valid and final judgment, and the

determination is essential to the judgment.” Oman, 194 P.3d at 966 (quoting RESTATEMENT

(SECOND)    OF JUDGMENTS    § 27 (1982)). The focus in such cases is on whether the issue was

essential to an earlier “final judgment,” and thus was not decided in a collateral or incidental

determination. See id. Because this is the context in which the Magistrate Judge considered the

essentiality principle, the question in this case is whether a “final judgment” must have resolved

the earlier case in order for issue preclusion to apply.

       B.      Definition of Final Judgment on the Merits

       The Utah Supreme Court has not clearly defined “final judgment” for purposes of the

essentiality principle. As has been addressed, however, the doctrine of issue preclusion tends to be

applied flexibly, when doing so would further the policy justifications underlying it. Buckner, 99

P.3d at 846. Thus, when analyzing whether an issue was fully and fairly litigated, Utah courts are
                                                  4
primarily concerned with ensuring that the issue was not decided in an incidental judgment. The

Utah Court of Appeals in Heywood v. Department of Commerce, Division of Real Estate, 414 P.3d

517 (Utah Ct. App. 2017), for example, indicated that a judgment is final in this context when “(i)

it was not tentative, (ii) the parties had an opportunity to be heard, and (iii) there was an opportunity

for review.” Id. at 523 (quoting Carpenter v. Young, 773 P.2d 561, 568 (Colo. 1989)).

        Similarly, other courts in Utah have focused this inquiry on whether the issue was treated

as an important one in the earlier suit. See Oman, 194 P.3d at 966 (“The issue was squarely before

the federal court, was litigated by the parties, and was necessary to the court’s final judgment on

the § 1983 claim.”); Buckner, 99 P.3d 846 (“[O]nce a party has had his or her day in court and lost,

he or she does not get a second chance to prevail on the same issues”); Harline v. Barker, 912 P.2d

433, 443 (Utah 1996) (“[T]he issue was fully, fairly, and competently litigated and . . . [it] was

essential to the bankruptcy court's judgment.”); Noble v. Noble, 761 P.2d 1369, 1375 (Utah 1988)

(“[T]he key issue . . . was in fact litigated in the [earlier] action . . . .”); Heywood, 414 P.3d at 523

(“[A] decision that fully resolves an issue on the merits, after giving the parties an opportunity to

be heard, is final for purposes of issue preclusion . . . .”). Utah courts do not emphasize the role

that the issue played, or did not play, in resolving the case. Rather, they focus on whether the issue

was essential to a judgment recognized by the parties and the earlier court as an important

determination worthy of full litigation.

        Further, a final judgment for issue preclusion purposes need not come after a full trial, nor

must it dispose of the case. In Heywood, the court noted that “a decision that fully resolves an issue

on the merits, after giving the parties an opportunity to be heard, is final for purposes of issue

preclusion even if the parties agree to a settlement that results in dismissal.” Id. at 523. Similarly,

in Cook v. Aagard, the Tenth Circuit (in an unpublished opinion) concluded that a finding of



                                                   5
probable cause after a suppression hearing during the plaintiff’s earlier criminal case bound him

in a later civil action. Cook, 547 F.App’x at 859–60.

       Broadly, the “final judgment” inquiry is focused on furthering the purpose of the

“completely, fully, and fairly litigated” element, ensuring that the parties truly had their day in

court. As the Magistrate Judge noted, the thing to look for is a determination resulting from full

litigation by the parties and careful consideration by the court, as opposed to merely an incidental

or collateral finding. See Charles A. Wright, Arthur R. Miller & Edward H. Cooper, 18 Fed. Prac.

& Proc. Juris. § 4421 (3d ed. 2019). An issue that was essential to a final judgment, even one that

did not resolve the entire suit, is unlikely to have been a collateral or incidental decision. The

Magistrate Judge therefore properly concluded that the essentiality principle’s purpose is met when

the issue was essential to a final judgment like the judgments made in Mr. Parkinson’s state

criminal proceeding.

IV.    Other Elements of Issue Preclusion

       Mr. Parkinson objects only to the aforementioned portions of the Magistrate Judge’s Report

and Recommendation. He does not dispute that the first two elements of issue preclusion have

been met. He also does not dispute that the rulings on the motions to suppress were final judgments

or that the precluded issue was essential to those judgments.

       Due to his failure to object to any other sections of the Report and Recommendation, Mr.

Parkinson has waived any argument that those sections were in error. See United States v. One

Parcel of Real Prop., 73 F.3d 1057, 1060 (10th Cir. 1996). The court will decline to apply the

waiver rule only if “the interests of justice so dictate.” Moore v. United States, 950 F.2d 656, 659

(10th Cir. 1991). Having reviewed the Report and Recommendation, the court concludes that the




                                                 6
remaining sections of the Report are not clearly erroneous. The court finds that the interests of

justice do not warrant deviation from the waiver rule.

                                            ORDER

       For the aforementioned reasons, the court hereby OVERRULES Mr. Parkinson’s

objection, [Docket 89], and ADOPTS IN FULL Magistrate Judge Furse’s Report and

Recommendation. [Docket 85]. Mr. Parkinson’s action is DISMISSED.



Signed September 30, 2019

                                             BY THE COURT




                                             ______________________________
                                             Jill N. Parrish
                                             United States District Court Judge




                                                7
